Title: To George Washington from Frederick Kitt, 15 January 1798
From: Kitt, Frederick
To: Washington, George



Hond Sir
Philad[elphi]a 15th Jany 98.

I have the honor to acknowledge receipt of your much esteemed Letter of the 10th Inst. the Pleasure it afforded me to see yours hand writing is greater than I can describe. Since your departure I have been making distant enquiries about Herculas but did not till about four weeks ago hear anything of him and that was only that ⟨he⟩ was in town neither do I yet know where he is, and that will be very difficult to find out in the secret manner necessary to be observed on the occasion. I shall however use the utmost exertions in my power, and hereafter inform you of my sucess—its you mention the impossibility of getting a good hired Cook I beg leave hint that Mr Brown who formerly was in your Service and with whom Mrs Washington was well pleased, has left off business, if he would Suit you I will Send him to you in medietely on your signifying to me you would take him—If I was capable of the business I should be glad to undertake it. I have an employment in the United States Bank which is to receive the Silver: therfore when you please to honor me with your commands would be much obliged you to direct to me at Said Bank. The Boy Henry & wm Mine died during the contagious disorder. My Wife joins me in respect to you Mrs Washington and Miss Nelly—and desires to inform your Lady that our little Slut died in the Straw. With the great respect I have the honor to be Hond Sir Your most Obedt & very humble Servnt

Fredk Kitt

